UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1. Schedule of Investments. Tortoise Energy Independence Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2017 Common Stock - 92.6%(1) Shares Fair Value Crude Oil Pipelines - 0.0%(1) United States - 0.0%(1) SemGroup Corporation $ Natural Gas Gathering/Processing - 0.6%(1) United States - 0.6%(1) Targa Resources Corp. Oil and Gas Production - 92.0%(1) The Netherlands - 2.6%(1) Royal Dutch Shell plc (ADR) United States - 89.4%(1) Anadarko Petroleum Corporation(2) Antero Resources Corporation(2)(3) Cabot Oil & Gas Corporation(2) Carrizo Oil & Gas, Inc.(2)(3) Centennial Resource Development, Inc.(3)(4) Cimarex Energy Co.(2) Concho Resources Inc.(2)(3) Continental Resources, Inc.(2)(3) Devon Energy Corporation(2) Diamondback Energy, Inc.(2)(3) EOG Resources, Inc.(2) EQT Corporation(2) Extraction Oil & Gas, Inc.(2)(3) Laredo Petroleum, Inc.(3) 40 Newfield Exploration Company(2)(3) Parsley Energy, Inc.(2)(3) PDC Energy, Inc.(2)(3) Pioneer Natural Resources Company(2) Range Resources Corporation(2) Rice Energy Inc.(2)(3) RSP Permian, Inc.(2)(3) SM Energy Company(2) Whiting Petroleum Corporation(3) 27 WPX Energy, Inc.(2) Total Common Stock (Cost $241,409,344) Master Limited Partnerships and Related Companies - 34.0%(1) Crude Oil Pipelines - 10.2%(1) United States - 10.2%(1) Enbridge Energy Management, L.L.C.(5) Plains All American Pipeline, L.P. Shell Midstream Partners, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Natural Gas/Natural Gas Liquids Pipelines - 7.4%(1) United States - 7.4%(1) Energy Transfer Equity, L.P.(4) Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT GP Holdings, LP EQT Midstream Partners, LP Spectra Energy Partners, LP Tallgrass Energy Partners, LP Natural Gas Gathering/Processing - 10.1%(1) United States - 10.1%(1) Antero Midstream Partners LP DCP Midstream Partners, LP EnLink Midstream Partners, LP MPLX LP Noble Midstream Partners LP Rice Midstream Partners LP Western Gas Partners, LP Williams Partners L.P. Refined Product Pipelines - 6.3%(1) United States - 6.3%(1) Buckeye Partners, L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. Phillips 66 Partners LP Valero Energy Partners LP Total Master Limited Partnerships and Related Companies (Cost $68,669,465) Preferred Stock - 1.7%(1) Natural Gas Gathering/Processing - 1.0%(1) United States - 1.0%(1) Targa Resources Corp., 9.500%(4)(6) Oil and Gas Production - 0.7%(1) United States - 0.7%(1) Anadarko Petroleum Corporation, 7.500%, 06/07/2018 Total Preferred Stock (Cost $3,203,127) Short-Term Investment - 0.1%(1) United States Investment Company - 0.1%(1) Government & Agency Portfolio - Institutional Class, 0.47%(7) (Cost $141,979) Total Investments - 128.4%(1)(Cost $313,423,915) Total Value of Options Written (Premiums received $1,987,459) - (0.2)%(1) ) Other Assets and Liabilities - 0.1%(1) Credit Facility Borrowings - (28.3)%(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Restricted securities have a total fair value of $5,171,827 which represents 2.2% of net assets. Security distributions are paid-in-kind. Securities have been valued in accordance with fair value procedures. Rate indicated is the current yield as of February 28, 2017. Tortoise Energy Independence Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) February 28, 2017 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation March 2017 $ $ ) Antero Resources Corporation March 2017 ) Cabot Oil & Gas Corporation March 2017 ) Carrizo Oil & Gas, Inc. March 2017 ) Cimarex Energy Co. March 2017 ) Concho Resources Inc. March 2017 ) Continental Resources, Inc. March 2017 ) Devon Energy Corporation March 2017 ) Diamondback Energy, Inc. March 2017 ) EOG Resources, Inc. March 2017 ) EQT Corporation March 2017 ) Extraction Oil & Gas, Inc. March 2017 ) Newfield Exploration Company March 2017 ) Parsley Energy, Inc. March 2017 ) PDC Energy, Inc. March 2017 ) Pioneer Natural Resources Company March 2017 ) Range Resources Corporation March 2017 ) Rice Energy Inc. March 2017 ) RSP Permian, Inc. March 2017 ) SM Energy Company March 2017 ) WPX Energy, Inc. March 2017 ) Total Value of Call Options Written (Premiums received $1,987,459) $ ) Various inputs are used in determining the fair value of the Company’s investments and financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable assets and liabilities by level within the fair value hierarchy as of February 28, 2017.These assets and liabilities are measured on a recurring basis. Description Level 1 Level 2 Level 3 Total Assets Investments: Common Stock(a) $ $ $ - $ Master Limited Partnerships and Related Companies(a) - Preferred Stock(a) - Short-Term Investment(b) - - 141,979 Total Assets $ 295,568,038 Liabilities Written Call Options $- $ 470,416 (a) All other industry classifications are identified in the Schedule of Investments. (b) Short-term investment is a sweep investment for cash balances. The Company utilizes the beginning of reporting period method for determining transfers between levels.During the period ended February 28, 2017, Rice Midstream Partners LP common units held by the Company, in the amount of $2,865,468 were transferred from Level 2 to Level 1 when they converted into registered and unrestricted common units of Rice Midstream Partners LP.There were no other transfers between levels for the Company during the period ended February 28, 2017. Valuation Techniques In general, and where applicable, the Company uses readily available market quotations based upon the last updated sales price from the principal market to determine fair value. The Company primarily owns securities that are listed on a securities exchange or are traded in the over-the-counter market. The Company values those securities at their last sale price on that exchange or over-the-counter market on the valuation date.If the security is listed on more than one exchange, the Company uses the price from the exchange that it considers to be the principal exchange on which the security is traded. Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or over-the-counter market on such day, the security is valued at the mean between the last bid price and last ask price on such day. These securities are categorized as Level 1 in the fair value hierarchy. Restricted securities are subject to statutory or contractual restrictions on their public resale, which may make it more difficult to obtain a valuation and may limit the Company's ability to dispose of them. Investments in private placement securities and other securities for which market quotations are not readily available are valued in good faith by using certain fair value procedures. Such fair value procedures consider factors such as discounts to publicly traded issues, time until conversion date, securities with similar yields, quality, type of issue, coupon, duration and rating. If events occur that affect the value of the Company's portfolio securities before the net asset value has been calculated (a “significant event”), the portfolio securities so affected are generally priced using fair value procedures. An equity security of a publicly traded company acquired in a private placement transaction without registration under the Securities Act of 1933, as amended (the “1933 Act”), is subject to restrictions on resale that can affect the security's liquidity and fair value. If such a security is convertible into publicly-traded common shares, the security generally will be valued at the common share market price adjusted by a percentage discount due to the restrictions and categorized as Level 2 in the fair value hierarchy. To the extent that such securities are convertible or otherwise become freely tradable within a time frame that may be reasonably determined, an amortization schedule may be used to determine the discount.If the security has characteristics that are dissimilar to the class of security that trades on the open market, the security will generally be valued and categorized as Level 3 in the fair value hierarchy. Exchange-traded options are valued at the last reported sale price on any exchange on which they trade.If no sales are reported on any exchange on the measurement date, exchange-traded options are valued at the mean between the last highest bid and last lowest asked prices obtained as of the closing of the exchanges on which the option is traded.The value of Flexible Exchange Options (FLEX Options) are determined (i) by an evaluated price as determined by a third-party valuation service; or (ii) by using a quotation provided by a broker-dealer. Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity.Unobservable inputs shall reflect the Company’s own beliefs about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). Unobservable inputs shall be developed based on the best information available in the circumstances, which might include the Company’s own data. The Company’s own data shall be adjusted if information is reasonably available without undue cost and effort that indicates that market participants would use different assumptions. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The Company generally values debt securities at evaluated bid prices obtained from an independent third-party valuation service that utilizes a pricing matrix based upon yield data for securities with similar characteristics, or based on a direct written broker-dealer quotation from a dealer who has made a market in the security.Debt securities with 60 days or less to maturity at time of purchase are valued on the basis of amortized cost, which approximates market value. The following table presents the Company’s assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the period ended February 28, 2017. Preferred Stock Warrants Balance - beginning of period $ $ Purchases - - Return of capital ) - Sales - ) Total realized gains - Change in unrealized gains ) Balance - end of period
